DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.

Claim Objections
Claims 1, 8, 15 and its dependent claims are objected to because of the following informalities:  Line 1 of each of Claims 1, 8, 15 should recite “An interbody spacer”.  Appropriate correction is required.

Claim Interpretation
The examiner notes that claims 1, 8, 15 are directed to a spacer and  each recite that the spacer body and fixation plate are “selected from a group of interchangeable spacer bodies/fixation plates” where the examiner will treat the group as functional and not part of the claimed invention. Should applicant wish for the “group” to be part of the claimed invention then the claims should better reflect that and be changed to a system or combination in the preamble. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 8, 15 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 recites “a proximal end and a distal end coupled to the proximal end of the spacer body” where it is not clear if it is only the distal end or the proximal end that couples to the spacer body.” The same issue lies for claims 8, 15. It seems applicant should have recited “a proximal end and a distal end, the distal end coupled to the proximal end of the spacer body” and the examiner will treat the claims as such. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger US 2013/0006357 in view of Beer US 5,458,642.
	Regarding Claim 1, Krueger discloses an interbody spacer (see fig. 77) for placement between adjacent vertebrae comprising: 
	a spacer body (#1400) selected from a group of interchangeable spacer bodies (note that various spacer bodies are taught in the prior embodiments, and that the spacers are all detachable, therefore interchangeable) having a proximal end (where #1446 is pointing to in Fig 77) with a slot (#1446), bore (#1455) or hole;
	a spring loaded lock tab (#1420) and a spring (#1440) slidable within the slot, bore or hole; and 
	a fixation plate (#1500) selected from a group of interchangeable fixation plates (note that various fixation plates are taught in the prior embodiments, and that the fixation plates are all detachable, therefore interchangeable) having a proximal end (see Fig below) and a distal end  (see Fig below) coupled to the proximal end of the spacer body (Fig 80), the fixation plate includes;
	a protrusion (behind #1510) on the distal end configured to slidably insert in the slot, a first portion of the protrusion (where the tip of the protrusion first engages the locking tab) is configured to compress the spring loaded lock tab during insertion, and a second portion (base of protrusion which engages spring 1440) of the protrusion is configured to lock the spring loaded lock tab when the plate and spacer body are completely joined (see Para. [0191]).
    PNG
    media_image1.png
    515
    769
    media_image1.png
    Greyscale

	Regarding claim 4, Krueger teaches the interbody spacer of claim 1, wherein the first portion of the protrusion includes an inclined or ramped portion (ramped dovetail 1584) configured to engage and move the spring loaded lock tab (1420) and spring inward in the bore or hole (see Para. [00191]).
	Regarding claim 5, Krueger teaches the interbody spacer of claim 1, wherein the second portion of the protrusion includes a tab engagement recess (1520) configured to engage and allow the spring loaded lock tab (1420) and spring to move outward from the bore and lock the spring loaded lock tab (see Para. [0191]).
	Regarding claim 6, Krueger teaches the interbody spacer of claim 1, wherein the spring loaded lock tab includes a slotted portion (1460) and a retaining pin (1430) positioned in the slotted portion to retain the spring loaded lock tab and limit the inward and outward travel (see Para. [0189]).
	Regarding claim 7, Krueger teaches the interbody spacer of claim 1, where the fixation plate includes a hole configured to receive a disassembly tool to disengage the spring loaded lock tab (see labelled diagram of Fig. 78 below, noting that the tool here is functionally recited, and that since the hole labelled above is located immediately below the tab engagement recess, it would be possible for a tool to access the spring loaded lock tab via the hole).

    PNG
    media_image2.png
    262
    314
    media_image2.png
    Greyscale

	Krueger does not disclose one or more fastener holes on the proximal end sized to receive a bone engagement fastener to attach the fixation plate to: the vertebra above or below the spacer body, or both the vertebra above and below the spacer body.
	Beer discloses a similar shaped interbody spacer having a fixation plate (#11b, Fig 1-2) having one or more fastener holes (Fig 1, tab #15b includes a hole for fastener #16b) on the proximal end (proximal as seen in Fig 1, 3, it is also noted that the proximal end in the view of Figure 2 is on the left end) sized to receive a bone engagement fastener (#16b) to attach the fixation plate to the vertebra it (Fig 1, 3) and secure the implant to the vertebra (Col 4 lines 7-10).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the proximal end of the fixation plate of Krueger to include a tab that has a fastener hole in view of Beer above because this allows a fastener to secure the interbody spacer to the vertebra. It is noted that with the modification, the hole would help secure to spacer body to a vertebra below it. 

Claims 8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger US 2013/0006357 in view of Beer US 5,458,642.
	Regarding claim 8, Krueger teaches a interbody spacer (see fig. 77) for placement between adjacent vertebrae comprising:
	a spacer body (1400) selected from a group of interchangeable spacer bodies (note that various spacer bodies are taught in the prior embodiments, and that the spacers are all detachable, therefore interchangeable) having a proximal end (where #1446 is pointing to in Fig 77) with a slot (1446), bore (1455) or hole;
	a spring loaded lock tab (1420) and a spring (1440) slidable within the slot, bore or hole; and
	a fixation plate (1500) selected from a group of interchangeable fixation plates (note that various fixation plates are taught in the prior embodiments, and that the fixation plates are all detachable, therefore interchangeable) having a proximal end (see Fig below) and a distal end (see Fig below) coupled to the proximal end of the spacer body (Fig 80), the fixation plate includes:
	a protrusion (1510) configured to slidably insert in the slot, bore or hole,
a first portion of the protrusion (where the tip of the protrusion first engages the locking tab) includes an inclined or ramped portion (ramped dovetail 1584) configured to compress the spring loaded lock tab (1420) during insertion (see Para. [00191]), and a second portion includes a tab engagement recess (1520) configured to lock the spring loaded lock tab (1420) when the fixation plate and spacer body are completely joined (see Para. [0191]).


    PNG
    media_image1.png
    515
    769
    media_image1.png
    Greyscale

Regarding claim 11, Krueger teaches the interbody spacer of claim 8, wherein the first portion includes an inclined or ramped portion (ramped dovetail 1584) configured to engage and move the spring loaded lock tab (1420) and spring inward in the bore or hole (see Para. [00191]).

	Regarding claim 12, Krueger teaches the interbody spacer of claim 8, wherein the tab engagement recess (1520) is configured to allow the spring loaded lock tab (1420) and spring (1440) to move outward from the bore and lock the spring loaded lock tab (see Para. [0191]).

	Regarding claim 13, Krueger teaches the interbody spacer of claim 8, wherein the spring loaded lock tab includes a slotted portion (1460) and a retaining pin (1430) positioned in the slotted portion to retain the spring loaded lock tab and limit the outward travel (see Para. [0189]).

	Regarding claim 14, Krueger teaches the interbody spacer of claim 8, where the proximal end of the fixation plate includes a hole configured to receive a disassembly tool to disengage the spring loaded lock tab (see labelled diagram of Fig. 78 above, noting that the tool here is functionally recited, and that since the hole labelled above is located immediately below the tab engagement recess, it would be possible for a
tool to access the spring loaded lock tab via the hole).


	Krueger does not disclose 	one or more fastener holes on the proximal end sized to receive a bone engagement fastener to attach the fixation plate to:
	the vertebra above or below the spacer body, or both the vertebra above and below the spacer body.
	Beer discloses a similar shaped interbody spacer having a fixation plate (#11b, Fig 1-2) having one or more fastener holes (Fig 1, tab #15b includes a hole for fastener #16b) on the proximal end (proximal as seen in Fig 1, 3, it is also noted that the proximal end in the view of Figure 2 is on the left end) sized to receive a bone engagement fastener (#16b) to attach the fixation plate to the vertebra it (Fig 1, 3) and secure the implant to the vertebra (Col 4 lines 7-10).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the proximal end of the fixation plate of Krueger to include a tab that has a fastener hole in view of Beer above because this allows a fastener to secure the interbody spacer to the vertebra. It is noted that with the modification, the hole would help secure to spacer body to a vertebra below it. 

	

Claims 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger US 2013/0006357 in view of Beer US 5,458,642.
	Regarding claim 15, Krueger teaches a interbody spacer (see fig. 77) for placement between adjacent vertebrae comprising:
	a spacer body (1400) selected from a group of interchangeable spacer bodies (note that various spacer bodies are taught in the prior embodiments, and that the spacer bodies are all detachable, therefore interchangeable) aving a proximal end (where #1446 is pointing to in Fig 77) with a slot (#1446), bore (#1455) or hole; 
	a spring loaded lock tab (1420) and a spring (1440) slidable within the slot, bore or hole; and
	a fixation plate (1500) selected from a group of interchangeable fixation plates (note that various fixation plates are taught in the prior embodiments, and that the fixation plates are all detachable, therefore interchangeable) having a proximal end (see Fig below) and a distal end  (see Fig below) coupled to the proximal end of the spacer body (Fig 80), the fixation plate includes; 
	a protrusion (1510) on the distal end configured to slidably insert in the slot, bore or hole,
	a first portion of the protrusion (where the tip of the protrusion first engages the locking tab) includes an inclined or ramped portion (ramped dovetail 1584) configured to engage and move the spring loaded lock tab (1420) and spring inward in the bore (1455) or hole, and a second portion of the protrusion includes a tab engagement recess (1520) configured to allow the spring loaded lock tab (1420) and spring (1440) to move outward from the bore and lock the spring loaded lock tab when the fixation plate and spacer body are completely joined (see Para. [0191]).

    PNG
    media_image1.png
    515
    769
    media_image1.png
    Greyscale

	Regarding claim 18, Krueger teaches the interbody spacer of claim 1, wherein the spring loaded lock tab includes a slotted portion (1460) and a retaining pin (1430) positioned in the slotted portion to retain the spring loaded lock tab and limit the inward and outward travel (see Para. [0189]).
	Regarding claim 19, Krueger teaches the interbody spacer of clair 15, wherein the fixation plate includes a hole configured to receive a disassembly tool to disengage the spring loaded lock tab (see labelled diagram of Fig. 78 above, noting that the tool here is functionally recited, and that since the hole labelled above is located immediately below the tab engagement recess, it would be possible for a tool to access the spring loaded lock tab via the hole).

	Krueger does not disclose 	one or more fastener holes on the proximal end sized to receive a bone engagement fastener to attach the fixation plate to: the vertebra above or below the spacer body, or both the vertebra above and below the spacer body.
	Beer discloses a similar shaped interbody spacer having a fixation plate (#11b, Fig 1-2) having one or more fastener holes (Fig 1, tab #15b includes a hole for fastener #16b) on the proximal end (proximal as seen in Fig 1, 3, it is also noted that the proximal end in the view of Figure 2 is on the left end) sized to receive a bone engagement fastener (#16b) to attach the fixation plate to the vertebra it (Fig 1, 3) and secure the implant to the vertebra (Col 4 lines 7-10). 8
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the proximal end of the fixation plate of Krueger to include a tab that has a fastener hole in view of Beer above because this allows a fastener to secure the interbody spacer to the vertebra. It is noted that with the modification, the hole would help secure to spacer body to a vertebra below it. 



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger US 2013/0006357 and Beer US 5,458,642, as applied to claim 15 above, and in further view of Fernandez US 2005/0165400.
Krueger as modified disclose the claimed invention as discussed above but does not disclose the proximal end of the fixation plate includes bone screw locking features. 
	Fernandez discloses a fixation plate (#4, Fig 5) having a proximal end (upper end as seen in Fig 5) with a fastener hole (#6) for a fastener (#7), the fastener having a head (#8) received in the hole (Fig 9), the head being threaded (paragraph 30, Fig 2), the proximal end includes bone screw locking features (#6) that engages with the threaded head (#8) to lock the fastener to the fixation plate (paragraph 32).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention as modified to have the fastener of Kruger as modified have a threaded head and the proximal end including bone screw locking features in view of Fernandez above because this helps lock the fastener to the fixation plate. 

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See PTO-892 for art of cited interest. Carlson and Haman disclose spring loaded tabs. The other references show interbody spacers with spacer bodies and fixation plates. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773